Citation Nr: 9912140	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-49 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder as secondary to a service-connected left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which found that the veteran had failed 
to submit new and material evidence to reopen his claim of 
entitlement to service connection for a low back disorder as 
secondary to a service-connected left hip disability.  The RO 
subsequently reviewed overlooked evidence submitted prior to 
the decision and reopened the veteran's claim but denied it 
on the merits.  The veteran appealed the denied claim to the 
Board which remanded the case to the RO in January 1997 for 
further development.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claim, the RO returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  An unappealed December 1993 rating decision denied the 
veteran's claim for entitlement to service connection for a 
low back disorder as secondary to a service-connected left 
hip disability.

2.  Evidence added to the record since the December 1993 
rating decision is not duplicative or cumulative of evidence 
previously of record, is relevant and probative and is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  The record includes all evidence necessary for the 
equitable disposition of this appeal and does not otherwise 
identify a question of medical complexity or controversy as 
to warrant obtaining an opinion from an independent medical 
expert.

4.  The persuasive evidence presented demonstrates that the 
veteran's service-connected left hip disorder neither caused 
nor aggravated his low back disorder.


CONCLUSIONS OF LAW

1.  The RO's December 1993 decision, denying entitlement to 
service connection for a low back disorder as secondary to a 
service-connected left hip disability, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disorder as secondary to a service-connected left 
hip disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The veteran's low back disorder is not proximately due 
to, the result of or aggravated by a service-connected left 
hip disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.310(a) (1998).

4.  No question of medical complexity or controversy is 
presented as to warrant obtaining an opinion from an 
independent medical expert.  38 U.S.C.A. § 7109(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
low back disorder as secondary to a service-connected left 
hip disability.  However, the RO previously had considered 
this claim and denied entitlement to the benefit sought in a 
December 1993 rating decision.  The denial was based upon the 
RO's finding of insufficient medical evidence of a 
relationship between the low back disorder and service-
connected left hip disability.  The December 1993 decision 
became final when the veteran declined to perfect an appeal.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R §§ 20.302, 
20.1103 (1998).

The VA may reopen and readjudicate a final determination only 
upon submission of new and material evidence.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (1998); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  

If VA finds the evidence to be new and material it then 
determines whether the claim is well grounded and finally, 
after ensuring fulfillment of the duty to assist, see 
38 U.S.C.A. § 5107(b), it evaluates the claim on the merits.  
Winters v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).

The evidence of record at the time of the RO's December 1993 
denial included the veteran's service medical records, VA 
examinations in January 1951 and April 1956, private hospital 
records from March 1985 to August 1985, a March 1993 VA 
lumbosacral x-ray report and a June 1993 VA orthopedic 
examination report.  None of the foregoing evidence in no way 
linked any disorder of the veteran's low back to his service-
connected disability of the left hip.

Among the evidence associated with the veteran's claims file 
since entry of the RO's December 1993 decision are a November 
1994 letter from a chiropractor who treated the veteran and a 
November 1997 letter from a private medical doctor who 
examined him.  These letters are new and material because 
they are neither cumulative nor redundant of previously 
submitted materials and because they purport to provide a 
necessary element of the veteran's claim -- heretofore 
missing evidence of a nexus between the veteran's low back 
disorder and his service-connected left hip disability.  With 
the submission of new and material evidence, the veteran's 
claim is thus reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The Board finds that the veteran's claim for secondary 
service connection is plausible or capable of substantiation 
and is, therefore, well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that the record is 
properly developed and that VA has complied with its duty-to-
assist obligation to the veteran.  See 38 U.S.C.A. § 5107(a).  
In this regard, the veteran's representative has argued that, 
because of conflicting opinions as to the cause of the 
veteran's low back disorder, an opinion of an independent 
medical expert is needed, pursuant to 38 U.S.C.A. § 7109(a).  
The undersigned disagrees, noting that there is not presented 
a question of such medical complexity or controversy as to 
warrant such an opinion.  While there is a certain conflict 
in the opinions offered for and against the veteran's 
entitlement to the benefit sought, the opinions favoring the 
veteran's position are lacking in foundation evidence or 
internally inconsistent, and not otherwise as probative as 
the opinions contrary to the veteran's position, for reasons 
set forth in detail below.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1998).  When 
service connection is established for a secondary disability 
the secondary disability becomes a part of the original 
disability.  Id.  Secondary service connection also is 
appropriate for the degree of aggravation to a nonservice-
connected disorder caused by a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records (SMRs) disclose that in 
June 1945 he was driving a car involved in a head-on 
collision in which he sustained injuries including a compound 
fracture of the greater trochanter of the left femur.  (A 
trochanter is a rough prominence or process at the upper part 
of the femur used for the attachment of muscles.  Hicks v. 
Brown, 8 Vet. App. 417, 419 (1995).)  The SMRs document that 
the left greater trochanter had separated entirely from the 
left femur and that surgery to reattach it required two metal 
screws.  The veteran subsequently returned to active service.  
In March 1949 the veteran was service connected for a 
fracture of the greater left trochanter.  He has remained 
service connected for this disability ever since.

In April 1956, the veteran underwent a VA orthopedic 
examination that disclosed a 3/8 inch shortening of the 
veteran's left leg.  The examiner provided no opinion as to 
the etiology of the shortened left leg or whether it was 
linked to the veteran's complaints of pain on deep pressure 
in the trochanteric area and in the left hip after long 
periods of walking, standing or squatting.

After April 1956, the first medical records to be associated 
with the claims file are private hospital records from April 
to August 1985.  These records disclose diagnoses including 
multiple levels of degenerative lumbar spinal disc disease 
with some spinal stenosis and document two spinal operations, 
both involving an L3-L5 lumbar laminectomy.  A May 1985 
medical history includes the veteran's statement that he 
first felt lumbar spinal pain in 1982 after working for 13 
years at a job that aggravated his back pain by requiring 
frequent bending, stooping, ladder climbing and sliding down 
a 10 foot pole about 11 times each shift.  None of these 
records includes an opinion linking the veteran's 
degenerative disc disease or another back disorder to his 
left greater trochanter disability.

In March 1993, the veteran underwent a VA lumbosacral spine 
x-ray examination that disclosed a moderate, longstanding 
degenerative process mainly involving the discs (lumbar 
spondylosis).  Also shown was evidence of a previous 
laminectomy and spinal osteoporosis.  The radiology report 
provides no opinion as to the etiology of the diagnosed 
disorders.

The veteran also underwent VA orthopedic examinations in June 
1993 which included both his lower back and his greater left 
trochanter area.  An examination report recounts the 
veteran's complaints of right leg weakness and paralysis and 
right foot drop following the 1985 surgeries and 30 years of 
back pain.  Diagnoses included a right foot drop due to 
surgical changes at L5-S1 on the right with leg muscle 
atrophy below the right knee, and chronic degenerative 
arthritis of the lumbosacral spine.  X-ray examination of the 
hip and proximal femur produced a diagnosis of an old 
fracture to proximal femur including left greater trochanter 
with moderate local residual trochanter irregularities 
including two metal screws.  The examination reports include 
no opinion linking the veteran's low back disorder to his 
left greater trochanter disability.

The claims file also contains two August 1993 letters from a 
private neurosurgeon who treated the veteran.  The letters 
review the veteran's lower back and right leg disorders and 
note that a bone scan and x-rays disclosed disorders 
including severe degenerative joint disease and degenerative 
disc disease at L3/4 and L4/5.  One letter includes an 
opinion that the veteran's back problem was "entirely 
degenerative in nature."  Neither letter suggests that the 
veteran's lower spine disorder was related to his left 
greater trochanter disability.

In a November 1994 letter, a chiropractor who treated the 
veteran between 1969 and 1973 opined that the veteran's low 
back disorder was caused by the long-term changes in the 
veteran's posture adopted to compensate for his service-
connected left hip and leg injury.  However, the letter 
refers to no objective examination or treatment findings to 
support the opinion.  Neither does the letter cite SMRs or 
other records of the veteran's disabilities to support the 
opinion.  Indeed, the opinion expressed in the letter is 
entirely unsupported.

At his April 1995 RO hearing, the veteran testified that his 
left leg was shortened as a result of the left hip traffic 
accident injury in service.  He asserted that in the years 
following the injury he became accustomed to adjusting his 
posture, stance and gait to compensate for the shortened leg.  
He attributed the evolution of his degenerative disc disease 
to these changes.  However, because at all times relevant to 
this appeal the appellant has been a lay person with no 
medical training or expertise, his statements alone cannot 
constitute competent evidence of the a relationship between 
his left leg and hip disability and his lower back disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).

The veteran underwent VA hip and spinal examinations in 
September 1995, during which he complained of left hip pain 
but reported no lower back discomfort.  The examining 
osteopathic physician, while noting osteoarthritic changes in 
both of the veteran's hips and lumbar spine, concluded that 
such changes were of a degenerative type and unrelated to 
past trauma.  There was found by the physician to be no 
causal relationship between those arthritic changes and prior 
injury to the left hip.

The claims file also contains a November 1997 letter from a 
private doctor who examined the veteran and provided 
inconsistent opinions as to the relationship between the 
veteran's back pain and his left greater trochanter 
disability.  Such physician is not shown to be an orthopedic 
specialist.  Initially, the letter states that the writer 
believed the veteran to have had back symptoms prior to his 
hip injury and that in-service surgery to repair the 
veteran's left greater trochanter "aggravated and caused his 
back pain to become worse" ultimately requiring degenerative 
lumbar disc surgery.  But the letter also states that "it is 
a[t] least as likely as not that the injury to the left hip 
resulted in altered gait and balance [which] is the cause of 
his lumbar spine disorder."  There is no guidance as to how 
to reconcile these opinions and no discussion of the 
rationale or evidence relied upon to support either opinion.  
Although the letter asserts that the opinions were based in 
part upon "examination" and upon review of the veteran's 
"past records," the letter discusses no objective 
examination findings and identifies no records or other 
information which the writer found significant or persuasive 
evidence of a relationship between the veteran's left hip and 
low back disabilities.

In July 1998 the veteran underwent a VA spinal examination to 
determine the possible relationship between symptoms arising 
from the veteran's left greater trochanter disability and his 
low back disorder.  The examining physician, an orthopedic 
specialist, undertook a detailed review of the veteran's 
relevant medical history, reported the veteran's subjective 
complaints and noted relevant objective 


findings.  These findings included those pertaining to the 
veteran's active and passive range of motion, spinal pain, 
postural and neurological abnormalities and back musculature.  
The examiner also noted diagnostic and clinical test results, 
including those from lumbosacral spine x-rays and diagnoses, 
as follow:  Lumbar spondylosis; destruction of right L4, L5 
and S1 nerve roots with complete paresthesias of the right 
ankle and foot; status post-open reduction and internal 
fixation of the left greater trochanter of the hip, and; 
limited discrepancy of leg length, right about a half inch 
longer than left.  The examiner acknowledged that the veteran 
was substantially debilitated from lumbar surgery and 
subsequent neurologic injury to right leg nerve roots.  
However, the examiner also noted that the nature of the in-
service left greater trochanter injury rendered it unlikely 
to have caused a leg length discrepancy, and that even if it 
did, the half-inch discrepancy was probably insufficient to 
have produced a gait disturbance or to predispose the veteran 
to develop lumbar spondylosis.  Although it was noted to be a 
point in contention, based upon the interpretation of medical 
literature, it was his opinion that there would appear to be 
no connection between the veteran's trochanteric fracture and 
the development of degenerative joint disease of the lumbar 
spine.  It was further found that it was more likely than not 
that the veteran's left greater trochanter disability was 
unrelated to the veteran's degenerative disc disease and 
associated right foot and ankle problems. 

The Board acknowledges the conflicting opinions from health 
care professionals on the relationship between the veteran's 
left greater trochanter disability and his lower back 
disorder.  However, the Board finds that the July 1998 VA 
opinion by an orthopedic specialist, as bolstered by the VA 
opinion offered in September 1995, is demonstrably more 
authoritative than those offered by the private 
chiropractor's November 1994 letter or the private 
physician's November 1997 letter.  The authority of the 
opinion offered by the treating chiropractor is eroded by his 
failure to address objective findings supporting his opinion 
or to provide an underlying 


rationale.  The November 1997 statement by a physician who is 
not an orthopedic specialist is similarly flawed.  In 
addition, it provides two facially inconsistent opinions; it 
also fails to explain why two opinions are necessary and 
fails to suggest how they might be reconciled.  On the other 
hand, the July 1998 VA examiner's opinion is based upon 
clearly listed objective findings.  The examiner found the 
discrepancy in the veteran's leg length to have been 
insignificant (indeed, the Board notes that a one-half inch 
leg length discrepancy would not be compensable if service 
connected.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275), and 
supported his opinion with the coherently articulated 
rationale described above.  No connection was noted by the 
orthopedic specialist between the left hip fracture and 
either the degenerative joint or disc diseases affecting the 
veteran's lower spine, and it was found that it was unlikely 
that the left hip fracture was a cause of the leg length 
discrepancy.  It was further concluded by the orthopedist 
that there existed no relationship between complications of 
corrective spinal surgery, inclusive of foot drop, and the 
left hip fracture.  Therefore, the Board finds that medical 
evidence deemed to be most credible demonstrates that there 
is no causal relationship between the veteran's low back 
disorder and his service-connected left hip disability or 
aggravation of the nonservice-connected back disorder by 
service-connected disability of the left hip.  Inasmuch as a 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not for 
application with respect to the claim herein under 
consideration.

The Board notes that the veteran's representative has 
specifically asserted the applicability of 38 C.F.R. § 4.58 
(pertaining to service connection for arthritis associated 
with leg shortening) to this appeal.  However, as set forth 
in detail above, the persuasive evidence of record does not 
indicate that the veteran's arthritis of the lower spine is 
associated with his minimal leg shortening.


ORDER

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder, secondary to a service -connected 
disability of the left hip.

Entitlement to service connection for a low back disorder as 
secondary to a service-connected left hip disability is 
denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

